DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 8/30/2019.
Claims 1-14 are currently pending and have been examined.
Effective Filling Date: 8/30/2019.
The Information Disclosure Statements filed 2/4/2020 and 5/20/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to national stage to PCT/KR2019/001854, filed on 2/14/2019.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities: 
claim 3, in page 33 line 23 recites “comprises receiving desired-real-estate information” should read “comprises receiving the desired-real-estate information” for consistent limitation language similar to limitations recited in claim 1.
Claim 4, in page 34 line 5 recites “the basis of a location” should read “the basis of the location” for consistent limitation language similar to limitations recited in claim 1. 
Appropriate correction is required.
The claim 3 is objected to because claim 3 recites “HMI 210” which include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the type of desired real estate” which lacks antecedent basis. Claim 3 depends on claim 1, and claim 1 fails to provide antecedent basis for a type of desired real estate. For the purpose of expediting compact prosecution, the examiner will interpret “the type” to be --a type--. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-14 are directed to a method (i.e. a process). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1 have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A method of providing real estate services using an autonomous vehicle, comprising:
receiving desired-real-estate information through a human machine interface (HMI) provided in an autonomous vehicle;
extracting a plurality of pieces of real-estate-for-sale information corresponding to the desired-real-estate information from a database, and transmitting the plurality of pieces of extracted real-estate-for-sale information to the HMI;
receiving desired-real-estate-for-sale information selected by a user among the plurality of pieces of real-estate-for-sale information through the HMI;
generating a path for autonomous driving to desired real estate for sale on the basis of the location of the desired real estate for sale and visit information on the desired real estate for sale included in the desired-real-estate-for-sale information; and
when the location of the autonomous vehicle and the location of the desired real estate for sale are within a certain distance on the path for autonomous driving, assigning authority to access the desired real estate for sale to the user.
The highlighted portions of limitations above recite commercial interaction of real estate service, which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the additional elements of “using an autonomous vehicle,” and “through a human machine interface (HMI) provided in an autonomous vehicle”, the claim recites a process that is commonly practiced by human in real estate that could be performed by a without the use of a computer or any other machine. For example, person, can receive desired real estate information; extract information of real estate for sale from a paper record database; transmitting the information to the requester; the user can select the desired real estate for viewing from the list of real estate for sale information; generate a route path to be used for autonomous driving to the desired real estate for sale based on the location and visit information of the desired real estate property; and when the user has arrived within a certain distance, assign access authorization to view the real estate to the user. Therefore, these steps are an abstract idea that are certain methods of organizing human activity. Accordingly, the claim recites an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of autonomous vehicle,” and “through a human machine interface (HMI) provided in an autonomous vehicle” to receive and generate information.  The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0044] describing the processor within the autonomous vehicle and [0040] describing the HMI for input and output display) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). 
That is, the limitations in [B]-[D] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The function of limitations [E]-[F] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Therefore, the claims are directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. For the same reason, these elements are not sufficient to provide an inventive concept. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an autonomous vehicle as a computer to perform the above-mentioned limitations of transmitting and generating information in [B]-[F] amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for receiving information for real estate service. Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity. The courts have recognized that the computer functions claimed (the "receiving" and "extracting" limitations) as WURC (see 2106.05(d)(II), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claims and thus are ineligible.
Dependent claims 2-14 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claim 2 adds addition information of the autonomous vehicle is configured to travel along the path for autonomous driving, which is a step of applied function of an autonomous vehicle to perform the step that is well-understood, routine, and conventional as understood from MPEP 2106.05(f)(2). This is evidenced in Bachia et al. (US10216191B1) that the technological use of the autonomous driving as claimed by the applicant is well-understood, routine, and conventional as designed to perform. Accordingly, the dependent claim is ineligible.
Dependent claim 3 further recites additional information for the receiving details, which does not change the abstract idea of the independent claim. No additional element is added that integrates the application into practical application. Accordingly, the dependent claim is ineligible.
Dependent claim 4 further recites additional information of identifying geo-fence information from the received/extracted real estate for sale information, which does not change the abstract idea of the independent claim. No additional element is added that integrates the application into practical application. Accordingly, the dependent claim is ineligible.
Dependent claim 5-14 further recite additional steps of receiving signal, extracting information, calculating information, and generating a path which are applied to autonomous vehicle as a generic computer. The steps do not change the abstract idea of the independent claim and no additional element is added that integrates the application into practical application. Accordingly, the dependent claims are ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes (US 20200026279 A1). 
Claim 1, Rhodes discloses a method of providing real estate services using an autonomous vehicle (Abstract, “Systems, methods, and computer-readable media are disclosed for smart neighborhood routing for autonomous vehicles. Example methods may include determining, by one or more computer processors coupled to at least one memory, a first set of inputs indicative of real estate locations,”), comprising:
receiving desired-real-estate information through a human machine interface (HMI) provided in an autonomous vehicle (Para. [0070] and Fig. 6 disclosing the vehicle 600 includes a cabin having a display 630 in electronic communication with the controller 606. The display 630 may be a touchscreen that displays information to the passengers of the vehicle and/or functions as an input. The touchscreen display is also illustrated in Fig. 5, display 510, which is a representative of a human machine interface (HMI) provided in an autonomous vehicle. In para. [0016] discloses a user (occupant of an autonomous vehicle) can input a desire to rent or buy, real estate type (e.g., office, condominium, house, etc.), price range, roam radius (e.g., a distance from a current location or a designated location within which the user is interested in viewing real estate, etc.), back road/highway selection, crime rate, and/or public schools rating. Roam radius may specify the maximum range that the vehicle is to travel away from its starting location. Such inputs may be used to determine routing and/or candidate for real estate for the user to visit. Specifically, in para. [0042], Rhodes recites “the computer processor(s) may receive a request to identify available real estate options. The request may be received from a user device and/or an autonomous vehicle, and may include information such as whether houses or apartments are desired, whether purchase or rent is desired, an area or location to search, and so forth. user may input selections using a touchscreen, for example, of the user device and/or autonomous vehicle. The user inputs may be received by the computer processor(s) and may be indicative of desired real estate locations, types, purchase structure (e.g., rent or buy, etc.).”);
extracting a plurality of pieces of real-estate-for-sale information corresponding to the desired-real-estate information from a database (Para. [0043], “one or more computer processors of a remote server and/or an autonomous vehicle may execute computer-executable instructions stored on memory to determine a set of real estate options based at least in part on the first set of inputs, the set of real estate options comprising a first real estate option. For example, the computer processor(s) may query one or more real estate listing services or databases to determine real estate options that satisfy the criteria in the request. A set of real estate options that satisfy the criteria of the request may be determined based at least in part on results provided by the real estate listing services and/or results from querying one or more databases.”), and transmitting the plurality of pieces of extracted real-estate-for-sale information to the HMI (Para. [0022], “Some embodiments may include functionality and/or integration with one or more online real estate systems, which may allow a user to browse real estate listings in the respective online real estate systems on the user's computer, phone, and/or in a vehicle connected system or other device, and identify real estate properties which the user is interested in.” Further in para. [0043] disclosing “A set of real estate options that satisfy the criteria of the request may be determined based at least in part on results provided by the real estate listing services and/or results from querying one or more databases. The set of real estate options may be presented at a display of the autonomous vehicle and/or the user device”. See Fig. 5 for information displayed on display 510 for example.);
receiving desired-real-estate-for-sale information selected by a user among the plurality of pieces of real-estate-for-sale information through the HMI (Para. [0027], “In FIG. 1A, the user may desire to view houses to buy. Accordingly, the user may request to see real estate options and/or locations of houses that are available to buy or are for sale. The computer processor(s) may determine a set of real estate options based at least in part on the first set of inputs. For example, the computer processor(s) may query one or more databases or online real estate systems. The set of real estate options may include a first real estate option, such as House 1, a second real estate option, such as House 2, a third real estate option, such as House 3, and so forth. The user may select one or more of the options. Selections may be made using a display and/or microphone of the autonomous vehicle and/or using a mobile application executing on a user device, such as a smartphone.” disclosing the receiving of desired-real-estate-for-sale information selected by a user desired to by the real estate on the display which is the HMI of the autonomous vehicle);
generating a path for autonomous driving to desired real estate for sale on the basis of the location of the desired real estate for sale and visit information on the desired real estate for sale included in the desired-real-estate-for-sale information (Para. [0028] disclosing “The computer processor(s) may determine that the first real estate option (House 1) is selected for viewing by the user, and may determine a route from a current location to a first location of the first real estate option. For example, the user may be at his or her home (current location), and the computer processor(s) may determine a route from the current location to House 1. Route determinations may include retrieval and analysis of current traffic data and/or distance to destination determinations to determine an optimal route and/or order of real estate locations to visit. In some embodiments, the user may arrange the selected real estate options in a desired order.” The route determined from current location to first selected real estate option and further determined the traffic and distance information for optimal route to visit the real estate location is representative of generating a path for autonomous driving to the desired real estate for sale on the basis of location of the desired real estate for sale and visit information on the desired real estate for sale included in the desired-real-estate-for-sale information); and
when the location of the autonomous vehicle and the location of the desired real estate for sale are within a certain distance on the path for autonomous driving, assigning authority to access the desired real estate for sale to the user (Para. [0035] and Fig. 1B disclosing when the vehicle arrives at the location of the first real estate option (i.e. desired real estate for sale), the autonomous vehicle or server may automatically send a message and/or voice communication requesting access to the first real estate option at a particular time. The user may then be granted access to the real estate property. For example, the agent may reply to a message or send a separate message or indication to the vehicle or remote server with access data (e.g., passcode, QR code, bar code, audible, etc.) to unlock the house or other property.). 
Claim 2, Rhodes discloses the method of claim 1. Rhodes further discloses
wherein the autonomous vehicle is configured to travel along the path for autonomous driving (Para. [0029]-[0032] and [0045] disclosing the computer processor may cause the autonomous vehicle to drive from one location to next location along the path of the generated route)
Claim 3, Rhodes discloses the method of claim 1. Rhodes further discloses
wherein the step of receiving desired-real-estate information through a human machine interface (HMI) provided in the autonomous vehicle comprises receiving desired-real-estate information including at least one among pieces of information on an area in which desired real estate is located, a price of desired real estate, and the type of desired real estate through the HMI 210 (Para. [0016], disclosing “one or more remote servers, or an autonomous vehicle and/or user device, may be used to query a user (who may or may not be an occupant of an autonomous vehicle) for inputs such as a desire to rent or buy, real estate type (e.g., office, condominium, house, etc.), price range, roam radius(e.g., a distance from a current location or a designated location within which the user is interested in viewing real estate, etc.), back road/highway selection, crime rate, and/or public schools rating. Roam radius may specify the maximum range that the vehicle is to travel away from its starting location. Such inputs may be used to determine routing and/or candidate for real estate for the user to visit.”). 
Claim 4, Rhodes discloses the method of claim 1. Rhodes further discloses
wherein the step of extracting a plurality of pieces of real-estate-for-sale information corresponding to the desired-real-estate information from a database comprises identifying a geo-fence on the basis of a location in which desired real estate included in the desired-real-estate information is placed, and extracting the plurality of pieces of real-estate-for-sale information within the identified geo-fence (Fig. 1A illustrates the identifying of geo-fence on the basis of a location in which desired real estate included in the desired-real-estate information is placed. Further in para. [0025], “As the autonomous vehicle 110 drives along the route 120, information related to locations of interest may be presented at one or more displays and/or audio systems of the autonomous vehicle 110 and/or the user's device. For example, information related to the park, hospital, school, etc. illustrated in the example of FIG. 1A may be presented. The information may be sourced from online resources, such as third party real estate data providers, maps, and other sources, and may be downloaded or streamed by the autonomous vehicle for presentation at a display system of the autonomous vehicle.” and para. [0040], “In the example of FIG. 1C, the autonomous vehicle 110 may drive the user to nearby locations of interest, such as the school 150 of FIG. 1A, and may present additional information as the user views the location and/or the vehicle drives past the location of interest. The additional information may be audio and/or visual content that may be downloaded or streamed from one or more third party services. For example, content related to a particular neighborhood and/or location may be associated with a real estate location based at least in part on an address, a zip code, GPS coordinates, a city, and/or other location identifying information. The content may be presented using the vehicle's display 152” which disclosing the additional information of location of interest and the neighborhood location, address, zip code, city, or other location identifying information may be extracted from the real-estate property listing within the boundary (i.e. geo-fence) of each real-estate properties). 
Claim 6, Rhodes discloses the method of claim 1. Rhodes further discloses
wherein the step of generating a path for autonomous driving to desired real estate for sale on the basis of the location of the desired real estate for sale and visit information on the desired real estate for sale included in the desired-real-estate-for-sale information comprises extracting visitable real estate for sale on the basis of visit information on a plurality of pieces of desired real estate for sale that are included in the desired-real-estate-for-sale information, and generating a path for autonomous driving to the visitable real estate for sale on the basis of the location of the extracted visitable real estate for sale (In para. [0043], “the user may select options that are of interest to the user. The user may select a first real estate option of the set of real estate options and may indicate that the user would like to tour and/or visit the property and/or surrounding neighborhood.” Then in para. [0028] and [0045], “the computer processor(s) may determine map data, which may include traffic data in real-time, to determine a route from a current location of the autonomous vehicle to the location of the first real estate option.” disclosing the generating of route for the autonomous vehicle to drive to the first location of the first real estate option. Further in Para. [0035] discloses the autonomous vehicle and/or one or more remote server may automatically schedule and/or contact user device of real estate agent associated with the real estate option to request access visit to the real estate option. The real estate agent contact information is determined using the information from the real estate listing of the first real estate option, which is representative of the visit information on a plurality of pieces of desired real estate for sale that are included in the desired-real-estate-for-sale information. In para. [0036]-[0037] of Rhodes discloses once the real estate for sale is determined/extracted to be visitable with granted access, the autonomous vehicle determines when to leave the user at the real estate option and return to pick up the user at a designated time. Furthermore, in para. [0032] discloses the predetermined length of time indicated by the user for viewing the property, which is visitable time for visiting the property.).
Claim 7, Rhodes discloses the method of claim 1. Rhodes further discloses
wherein the step of generating a path for autonomous driving to desired real estate for sale on the basis of the location of the desired real estate for sale and visit information on the desired real estate for sale included in the desired-real-estate-for-sale information comprises calculating expected time of arrival for each of the plurality of pieces of desired real estate for sale included in the desired-real-estate-for-sale information (Para. [0057] disclosing the autonomous vehicle determination of time to arrive at the property before the length of time elapses to not delay the tour);
extracting visitable real estate for sale, in which the expected time of arrival is later than visitable time included in the visit information, among a plurality of pieces of desired real estate for sale included in the desired-real-estate-for-sale information (Para. [0035] of Rhodes disclosing the autonomous vehicle requesting to access to the first real estate option at a particular time, and receiving confirmation of access for the requested time, which is representative of visitable for the time request as the visitable time included in the visit information for the desired real estate for sale. The determining for the visit before arrival to view the property is extracting of visitable real estate for sale information for the expected time of arrival is on time or later for the user to visit at the allocated time. The example is provided in para. [0037] disclosing the user may indicate that the user will be viewing the property for 15 minutes, based on historical information (e.g., information associated with the property) and based on the tour (e.g., time allocated to the property in the tour)); and
generating a path for autonomous driving to the visitable real estate for sale on the basis of the location of the extracted visitable real estate for sale (Para. [0032] disclosing the determining/generating a route to the location of the real estate option for a predetermined length of time indicated by the user for viewing the property, and causing the autonomous driving to the location).
Claim 8, Rhodes discloses the method of claim 1. Rhodes further discloses
receiving additional destination information through the HMI (Para. [0027] disclosing the user may select one or more of the real estate options on the display of the autonomous vehicle, wherein the second real estate option representative of additional destination information)
receiving a user alighting signal through the HMI (Para. [0027] disclosing the user may select one or more of the real estate options on the display of the autonomous vehicle, wherein the selection to tour the second real estate option is receiving of a user alighting signal through the HMI. Further, in para. [0037] and [0052] disclosing the receiving of user indication to view the property, which is also a user alighting signal to depart the autonomous vehicle to view the property);
	generating a path for autonomous driving, which runs from the location of the autonomous vehicle to a location corresponding to the additional destination information back and forth (Para. [0045] disclosing the generating of a route for autonomous driving from the first location to a second location associated with the first real estate option, wherein the route includes a plurality of stopping points. For example, the computer processor(s) may determine map data, which may include traffic data in real-time, to determine a route from a current location of the autonomous vehicle to the location of the first real estate option); and
when the location of the autonomous vehicle and the location corresponding to the additional destination information are within a certain distance, transmitting a recording initiation signal for external images to a camera provided in the autonomous vehicle (Para. [0045], “the computer processor(s) may determine map data, which may include traffic data in real-time, to determine a route from a current location of the autonomous vehicle to the location of the first real estate option.” Which discloses the determination of autonomous vehicle location to the location of the real estate option. Then in Para.[0052] disclosing “when the vehicle arrives at the real estate option location, the user may be prompted via the display at the vehicle and/or the user device as to whether the user would like to view the interior of the property or exit the vehicle” which the vehicle arriving at the real estate option location is representative of when the location of the autonomous vehicle and the location corresponding to the additional destination information are within a certain distance. In para. [0045] disclosing the autonomous vehicle determines the road condition using computer vision. Also, in para. [0052] disclosing once the autonomous vehicle arrives at the real estate option location, the initiation signal for camera to record provided in the autonomous vehicle is used determine if the user has left the cabin and walking to the property). 
Claim 9, Rhodes discloses the method of claim 1. Rhodes further discloses
wherein the method further comprises transmitting surrounding facility information on the desired real estate for sale to the HMI while the autonomous vehicle is moving along the path for autonomous driving (Para. [0022] disclosing the transmitting of local schools, shopping centers, public facilities, parks, hospitals, and/or other point or locations of interests (which are surrounding facility information) within a predetermined distance of the selected properties. Para. [0023] disclosing “As the autonomous vehicle drives to the next property, or after the user has viewed the property, the autonomous vehicle may proceed on a custom guided tour of the surrounding area while displaying relevant information such as school ratings, property mileage, relevant annual events such as fairs or farmers markets, and/or other relevant information. In some embodiments, sellers of real estate may propose or select points of interest near their properties which potential buyers may opt to add to their tour.” 
Claim 10, Rhodes discloses the method of claim 1. Rhodes further discloses
wherein the step of assigning authority to access the desired real estate for sale to the user when the location of the autonomous vehicle and the location of the desired real estate for sale are within a certain distance on the path for autonomous driving comprises transmitting an access password of the desired real estate for sale to at least one of the HMI and the user terminal (Para. [0035] and Fig. 1B disclosing when the vehicle arrives at the location of the first real estate option (i.e. desired real estate for sale), the autonomous vehicle or server may automatically send a message and/or voice communication requesting access to the first real estate option at a particular time. The user may then be granted access to the real estate property. For example, the agent may reply to a message or send a separate message or indication to the vehicle or remote server with access data (e.g., passcode, QR code, bar code, audible, etc.) to unlock the house or other property. The access data may then be forwarded, printed, displayed, etc. to the user and/or the user device).
Claim 11, Rhodes discloses the method of claim 1. Rhodes further discloses
wherein the step of assigning authority to access the desired real estate for sale to the user when the location of the autonomous vehicle and the location of the desired real estate for sale are within a certain distance on the path for autonomous driving comprises transmitting a virtual card key of the desired real estate for sale to the user terminal in which an access application is installed (Para. [0027] disclosing the mobile application installed on the user device, such as a smartphone. In para. [0035] disclosing the providing of access data such as passcode, QR code, bar code, audible, etc. to the user device, which is a representation of a virtual card key on the mobile device to access the property). 
Claim 13, Rhodes discloses the method of claim 1. Rhodes further discloses
receiving a service termination signal and alighting location information through the HMI; and generating a path for autonomous driving, which runs from the location of the autonomous vehicle to a location corresponding to the alighting location information (Para. [0059], “The user may further input a starting and/or ending location for the real estate tour.” Also, in Para. [0033]-[0034] disclosing the display of the vehicle may present an abort option to end the tour (which is service termination signal) and plot a route back to the origin pickup location, which is the alighting location information). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20200026279 A1) in view of Smintina (US 20120158748 A1)
Claim 5, Rhodes discloses the method of claim 1. Rhodes discloses the step of extracting a plurality of pieces of real-estate-for-sale information corresponding to the desired-real-estate information from a database, and transmitting the plurality of pieces of extracted real-estate-for-sale information to the HMI comprises generating a real-estate-for-sale list and transmitting the generated real-estate-for-sale list to the HMI (Rhodes: Para. [0043], “A set of real estate options that satisfy the criteria of the request may be determined based at least in part on results provided by the real estate listing services and/or results from querying one or more databases. The set of real estate options may be presented at a display of the autonomous vehicle and/or the user device”). 
However, Rhodes fails to expressly teach: which a plurality of pieces of real-estate-for-sale information are listed in the order of high similarity to the desired-real-estate information. 
Nonetheless, Smintina is in the field of real estate searching, which specifically teaches: which a plurality of pieces of real-estate-for-sale information are listed in the order of high similarity to the desired-real-estate information (Para. [0032] of Smintina teaches the searching of real estate based on type of search criteria such as price range, features, number of bedrooms, number of bathrooms, lot size, and/or age of structure. Then in para. [0033] of Smintina teaches the search finds one or more estate properties that match the specified search criteria. The system 100 then sorts the found real estate properties in a ranked order according to the rank scores of the found real estate properties. The Office takes the position that the sorting of the real estate properties in a ranked order of rank scores based on search criteria is representative of the plurality of real estate for sale are listed in order of high similarity to the desired real estate information). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the method of real estate search to generate a real-estate-for sale list in Rhodes to include the feature of listing the real-estate-for-sale information in list of order of high similarity such as ranked order as taught in Smintina, for the motivation of identifying the most similar and best matched real estate property to the buyer/renter’s search in ascending best matched list. Further, the claimed invention is merely a combination of old elements in a similar real estate searching field of endeavor. In such combination each element merely would have performed the same real estate searching related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Smintina, the results of the combination were predictable (See MPEP 2143 A).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20200026279 A1) in view of Lyman (US 20150106229 A1).
Claim 12, Rhodes discloses the method of claim 1. Rhodes discloses receiving input signal through the HMI (Para. [0070] and Fig. 6 disclosing the vehicle 600 includes a cabin having a display 630 in electronic communication with the controller 606. The display 630 may be a touchscreen that displays information to the passengers of the vehicle and/or functions as an input. The touchscreen display is also illustrated in Fig. 5, display 510, which is a representative of a human machine interface (HMI) provided in an autonomous vehicle); and generating a path for autonomous driving from first location of the second location (Para. [0028] disclosing “The computer processor(s) may determine that the first real estate option (House 1) is selected for viewing by the user, and may determine a route from a current location to a first location of the first real estate option. For example, the user may be at his or her home (current location), and the computer processor(s) may determine a route from the current location to House 1.”).
However, Rhodes fails to expressly teach the confirmation of purchase and acquiring location of a seller for the sale, as shown in the italic emphasis:
receiving a purchase decision signal for the desired real estate for sale through the HMI;
acquiring a location of a seller terminal concerning the desired real estate for sale; and
generating a path for autonomous driving from the location of the desired real estate for sale to the location of the seller terminal.
	Nonetheless, Lyman is in the field of connecting buyer and seller, which teaches:
	receiving a purchase decision signal (Para. [0043] teaching the providing of option for the buyer to purchase the item, which the item is representative for a real estate). 
acquiring a location of a seller terminal concerning the desired real estate for sale; and generating a path for the location of the desired real estate for sale to the location of the seller terminal (Para. [0042]-[0044] teaching the determining of the geographic location of the mobile device of the seller using GPS data for the buyer to travel to the seller to receive the item). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the method of Rhodes for real estate transaction via an autonomous vehicle to include the feature of confirming the buyer wanting to purchase and receive seller location based on device location information for the buyer to travel from their current location to the seller’s mobile device location as taught Lyman for the motivation and benefit of performing transaction in person and confirming the person you are performing the sales transaction is real and legitimate.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20200026279 A1) in view of Abhyanker (US 20160027307 A1).
Claim 14, Rhodes discloses the method of claim 1. Rhodes discloses receiving a service termination signal and alighting location information through the HMI (Para. [0059], “The user may further input a starting and/or ending location for the real estate tour.” Also, in Para. [0033]-[0034] disclosing the display of the vehicle may present an abort option to end the tour (which is service termination signal); 
However, Rhodes fails to expressly teach:
connecting to a transportation server and calling a vehicle, capable of moving to a location corresponding to the alighting location information, to the location of the autonomous vehicle.
Nonetheless, Abhyanker is in field of system and method of a short-term automobile renting service, which specifically teaches:
connecting to a transportation server and calling a vehicle, capable of moving to a location corresponding to the alighting location information, to the location of the autonomous vehicle (Para. [0077] disclosing the connection of dispatch server (i.e. transportation server) to call/connect a user providing a ride to a user that requests it at the manually inputted location or the geo-spatial location determined based on the user device of the renter. Para. [0078] teaches a private vehicle in a geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the renter is automatically dispatched to the pick-up address of the renter. Para. [0291] disclosing the auto navigation system automatically set a navigation route from the private vehicle's location (e.g., the available state(s) of the private vehicle 3508) to the location of the renter (e.g., the location of the renter 612) and/or any other location within the operation area radius 3604 specified by the renter (e.g., the destination 3612). The destination location information is the alighting location information of the user. 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the method of Rhodes in providing a transportation for the user to their alighting location when the touring of real estates end to include the additional feature of providing the service of connecting to a transportation server to call a different vehicle to take the user to their alighting location, as taught in Abhyanker for the motivation and benefit of providing additional option of using a different vehicle service such as taxi or rideshare under the condition when the autonomous vehicle is not able to drive the user to the destination desired/requested by the user due to any potential issues such as safety or technical difficulty. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Bachia et al. (US 10216191 B1) is directed to a method implemented in an autonomous vehicle (AV) for facilitating house hunting using the AV, includes displaying on a display screen of the AV, a listing of one or more houses for sale in a specific geographical area. A selection is received of one or more houses from the listing of the one or more houses. A route is identified from a current geolocation of the AV to a geolocation of each of the one or more houses selected. The AV is automatically directed to drive to the geolocation of a first house on the route.
NPL: Christos Katrakazas, Mohammed Quddus, Wen-Hua Chen, Lipika Deka, “Real-time motion planning methods for autonomous on-road driving: State-of-the-art and future research directions,” Transportation Research Part C: Emerging Technologies, Volume 60, 2015, Pages 416-442, ISSN 0968-090X, (https://www.sciencedirect.com/science/article/pii/S0968090X15003447).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.